DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-10 of U.S. Patent No. 10,768,048. Although the claims at issue are not identical, they are not patentably distinct from each other because, while the preamble of instant claim 1 is more detailed than the preamble of patented claim 1, the preamble does not carry any patentable weight.
 	A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
The one-to-one correspondence of the claims is as given in the table below:
US app. 
16/986,884
US Patent 
10,768,048
1
1
2
2
3
3
4
4
5
5
6
9
7
10

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Berestov et al. (US 2007/0229666), hereinafter Berestov.

Claim 1: Berenkov discloses a method of creating a model used for calibration of a spectral apparatus, the spectral apparatus (Fig. 6) including: an optical system (602) that converts light to be measured into a spectrum; and a light-receiving sensor (604) including a plurality of sensors that outputs a plurality of signals, the plurality of sensors including sensors that output signals indicating respective energy amounts of a plurality of wavelength components included in the spectrum (inherent to a spectral sensor) [0048];
the method creating the model used for the calibration with the model in which a linear function of an indicator indicating a mechanical error in the spectral apparatus, expresses deviation (standard deviation) of an indicator indicating spectral sensitivity of the sensor from the indicator indicating the reference spectral sensitivity of the sensor [0015], wherein the method comprises:
0015]);
 	a step b) of acquiring, for each of the plurality of sensors, an indicator (standard deviation) indicating the reference spectral sensitivity of the sensor acquired at the step a) (“calculating standard deviation of the spectral sensitivities of the set of image sensors for each color within the color filter array” [0015]); and
 	a step c) of creating, for each of the plurality of sensors, the model in which the linear function of the indicator indicating the mechanical error in the spectral apparatus, expresses deviation of the indicator indicating spectral sensitivity of the sensor from the indicator indicating the reference spectral sensitivity of the sensor, acquired at the step b) (“calculating a spectral sensitivity curve for each interval using the mean spectral sensitivities, the standard deviation and outputs of the particular image sensor, under a first illuminant” [0015]).

Claim 7: Berestov discloses a method of producing a calibrated spectral apparatus, the method comprising:
a step d) of preparing a spectral apparatus (inherently performed); and
a step e) of calibrating the spectral apparatus with a model created by a method of creating a model used for calibration of the spectral apparatus according to claim 1 (“the method further comprises 
utilizing the calculated spectral sensitivities to calibrate a camera including the image sensor”, Abstract).

Allowable Subject Matter
Claims 2-6 would be allowable if rewritten to overcome the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896